Exhibit 10.1

 

Execution Version

 

SECOND AMENDMENT AGREEMENT

 

SECOND AMENDMENT AGREEMENT dated as of March 21, 2018 (this “Second Amendment”)
to the Second Amended and Restated Credit Agreement dated as of June 30, 2016
(as amended by the First Amendment, dated as of January 24, 2017, and as further
amended, restated, amended and restated, supplemented or otherwise modified from
time to time and immediately prior to the Second Amendment Effective Date (as
defined below) (the “Credit Agreement” and as amended by this Second Amendment,
the “Amended Credit Agreement”), among, inter alia, NRG Energy, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time parties thereto and
Citicorp North America, Inc., as administrative agent (in such capacity and
together with its successors, the “Administrative Agent”) and as collateral
agent (in such capacity and together with its successors, the “Collateral
Agent”).

 

A.                                    Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Amended Credit
Agreement.

 

B.                                    The Borrower, the Lenders, the
Administrative Agent, the Collateral Agent, the Swingline Lender and each
Issuing Bank, among others, are parties to the Credit Agreement.  Goldman Sachs
Bank USA is acting as the sole bookrunner and sole lead arranger in connection
with this Second Amendment (in such capacities, the “Repricing Arranger”).

 

C.                                    The Borrower has requested pursuant to
Section 9.08(b) of the Credit Agreement that the Required Lenders consent to
(i) reduce the Applicable Margin for the Term Loans on the terms and subject to
the conditions set forth in in this Second Amendment and in the Credit Agreement
and (ii) make certain other changes to the Loan Documents as more fully set
forth herein.

 

D.                                    Each Term Lender under the Credit
Agreement (collectively, the “Existing Term Lenders”) that fails to execute and
deliver a signature page to this Second Amendment by 5:00 p.m. (New York City
time), on March 15, 2018 (the “Consent Deadline”) (each, a “Non-Consenting
Lender”) shall, in accordance with Section 9.08(c) of the Credit Agreement,
assign and delegate (in accordance with Section 9.04 of the Credit Agreement),
without recourse, all of its interests, rights and obligations under the Credit
Agreement and the related Loan Documents in respect of its existing Term Loans
to an assignee that shall assume such obligations in accordance with Sections
9.04 and 9.08(c) of the Credit Agreement, as further set forth in this Second
Amendment.

 

E.                                     Each Lender that executes and delivers a
signature page to this Amendment on or prior to the Second Amendment Effective
Date (as defined below) (the “Consenting Lenders”) will be deemed to have
irrevocably agreed to the terms of this Second Amendment and the Amended Credit
Agreement, subject to the conditions to effectiveness set forth herein.

 

F.                                      By executing and delivering a signature
page to this Second Amendment, the Administrative Agent and the Required Lenders
will be deemed upon the Second Amendment Effective Date to have irrevocably
agreed to the terms of this Second Amendment and the Amended Credit Agreement.

 

G.                                    The amendments to the Credit Agreement set
forth below are subject to the satisfaction of the conditions precedent to
effectiveness referred to herein and shall become effective as provided herein.

 

--------------------------------------------------------------------------------


 

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.  Amendments to Credit Agreement.

 

(i) Section 1.01 of the Credit Agreement is hereby amended or, as the case may
be, amended and restated by:

 

(A)  adding thereto the following new defined terms in proper alphabetical
order:

 

“Second Amendment” shall mean the Second Amendment Agreement, dated as of
March 21, 2018, among the Borrower, each Subsidiary Guarantor, the
Administrative Agent, the Collateral Agent and the Lenders party thereto.

 

“Second Amendment Effective Date” shall have the meaning assigned to such term
in the Second Amendment.

 

(B)  amending and restating the following defined terms therein in their
entirety as follows:

 

“Applicable Margin” shall mean, for any day, a rate per annum equal to
(a) (i) with respect to ABR Term Loans, 0.75% and (ii) with respect to
Eurodollar Term Loans, 1.75% and (b)(i) with respect to ABR Revolving Loans,
1.25% and (ii) with respect to Eurodollar Revolving Loans, 2.25%.

 

(C)  amending and restating the following defined terms therein in their
entirety as follows:

 

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the product of (a) the
LIBO Rate in effect for such Interest Period and (b) Statutory Reserves;
provided that at no time shall the Adjusted LIBO Rate be less than zero for
purposes of this Agreement.

 

(D)  amending and restating the following defined terms therein in their
entirety as follows:

 

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus 1/2 of 1.00% and (c) the Adjusted LIBO Rate for an interest
period of one month beginning on such day (determined as if the relevant ABR
Borrowing were a Eurodollar Borrowing) plus 1.00%; provided that at no time
shall the Alternate Base Rate determined pursuant to clause (c) above be less
than 1.00% for purposes of this Agreement.

 

(ii)                                  Section 2.12(d) of the Credit Agreement is
hereby amended by replacing the words “the First Amendment Effective Date” in
each instance where such words appear therein with the words “the Second
Amendment Effective Date”.

 

2

--------------------------------------------------------------------------------


 

(iii) Section 2.24(e) of the Credit Agreement is hereby amended and restated as
follows:

 

“The terms and provisions of the New Term Loans and New Term Commitments of any
Series shall be, except as otherwise set forth herein or in the Joinder
Agreement, identical to the Term Loans as of the Increased Amount Date;
provided, however, that (i) the New Term Maturity Date for any Series shall be
determined by the Borrower and the applicable New Term Lenders and shall be set
forth in the applicable Joinder Agreement; provided that (x) the Weighted
Average Life to Maturity of all New Term Loans of any Series shall be no shorter
than the Weighted Average Life to Maturity of the Class of Term Loans having the
Latest Maturity Date of all Classes of Term Loans and (y) the applicable New
Term Maturity Date of each Series shall be no shorter than the Latest Maturity
Date of all Classes of Term Loans and (ii) the rate of interest applicable to
the New Term Loans of each Series shall be determined by the Borrower and the
applicable New Term Lenders and shall be set forth in the applicable Joinder
Agreement; provided that, the all-in yield (including interest rate margins, any
interest rate floors, original issue discount and upfront fees (based on a
four-year average life to maturity or the remaining life to maturity), but
excluding customary arrangement, commitment, structuring, amendment,
underwriting and/or similar fees paid or payable to any arranger or any
arranger’s Affiliates with respect to such New Term Loans of any Series)
applicable to any New Term Loans of any Series shall not be more than 0.50% per
annum higher than the corresponding all-in yield (determined on the same basis)
applicable to the then outstanding Term Loans, unless the interest rate margin
(and the interest rate floor, if applicable) with respect to the then
outstanding Term Loans is increased by an amount equal to the difference between
the all-in yield with respect to the New Term Loans of such Series and the
all-in yield on the then outstanding Term Loans minus 0.50% per annum.  As of
the Increased Amount Date, the terms and provisions of the New Revolving Loans
and New Revolving Commitments shall be such that they shall be identical to the
extent applicable to those of the Tranche B Revolving Loans and the Tranche B
Revolving Commitments as in effect on the Increased Amount Date with respect to
such New Revolving Loans and New Revolving Commitments.”

 

(iv) Section 9.08(b)(i) of the Credit Agreement is hereby amended and restated
as follows:

 

“decrease or forgive the principal amount of, or extend the maturity of or any
scheduled principal payment date or date for the payment of any interest on any
Loan or any date for reimbursement of an L/C Disbursement, or waive or excuse
any such payment or any part thereof, or decrease the rate of interest on any
Loan or L/C Disbursement (including waive, rescind or reduce the most favored
nation provision under Section 2.24(e)), without the prior written consent of
each Lender directly affected thereby”

 

(v) As used in the Credit Agreement, the terms “Agreement,” “this Agreement,”
“herein,” “hereinafter,” “hereto,” “hereof,” and words of similar import shall,
unless the context

 

3

--------------------------------------------------------------------------------


 

otherwise requires, mean, from and after the Second Amendment Effective Date,
the Credit Agreement as amended by this Second Amendment.

 

SECTION 2.  Non-Consenting Lenders. The Borrower has given notice to each
Non-Consenting Lender that, upon receipt of consents to this Second Amendment
from the existing Lenders constituting the Required Lenders, such Non-Consenting
Lender shall, pursuant to Section 9.08(c) of the Credit Agreement, execute or be
deemed to have executed a counterpart of an Assignment and Assumption and shall
in accordance therewith sell its existing Terms Loans as specified in the
applicable Assignment and Assumption or any other similar document.  Pursuant to
the applicable Assignment and Assumption or other similar document, each
Non-Consenting Lender has sold and assigned the principal amount of its existing
Term Loans to Goldman Sachs Bank USA, as assignee (in such capacity the
“Replacement Lender”) under such document, solely upon the consent and
acceptance by the Replacement Lender.  The Replacement Lender has executed and
delivered a signature page to this Second Amendment on or prior to the Second
Amendment Effective Date as a Consenting Lender.

 

SECTION 3.  Representations and Warranties.  To induce the other parties hereto
to enter into this Second Amendment, the Borrower and each Subsidiary Guarantor
represents and warrants to each of the Lenders, the Swingline Lender, each
Issuing Bank, the Administrative Agent and the Collateral Agent that, as of the
Second Amendment Effective Date:  The Borrower and each Subsidiary Guarantor has
all requisite power and authority, and the legal right, to enter into this
Second Amendment and the Amended Credit Agreement, and to carry out the
transactions contemplated by, and perform its obligations under, this Second
Amendment, the Amended Credit Agreement and the other Loan Documents.

 

(b)  Each of this Second Amendment and the Amended Credit Agreement (i) has been
duly authorized, executed and delivered by the Borrower and, with respect to
this Second Amendment only, each Subsidiary Guarantor, (ii) constitutes the
Borrower’s and, with respect to this Second Amendment only, each Subsidiary
Guarantor’s  legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or other laws now or hereafter
in effect affecting creditors’ rights generally and (including with respect to
specific performance) subject to general principles of equity, regardless of
whether considered in a proceeding in equity or at law and to the discretion of
the court before which any proceeding therefor may be brought, (iii) will not
violate (A) any applicable provision of any material law, statute, rule or
regulation, or of the certificate or articles of incorporation or other
constitutive documents or by-laws of the Borrower or any Subsidiary Guarantor,
(B) any order of any Governmental Authority or arbitrator or (C) after giving
effect to the transactions contemplated by this Second Amendment, any provision
of any indenture or any material agreement or other material instrument to which
the Borrower or any Subsidiary Guarantor is a party or by which any of them or
any of their property is or may be bound, (iv) after giving effect to the
transactions contemplated by this Second Amendment, will not be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under, or give rise to any right to accelerate or to require
the prepayment, repurchase or redemption of any obligation under any such
indenture or material agreement or other material instrument and (v) will not
result in the creation or imposition of any Lien upon or with respect to any
property or assets now owned or hereafter acquired by the Borrower or any other
Loan Party (other than Liens created under the Security Documents).

 

(c)  No action, consent or approval of, registration or filing with, notice to,
or any other action by, any Governmental Authority is or will be required in
connection with this Second Amendment or the Amended Credit Agreement, except
for (i) the filing of UCC financing statements and filings with the United
States Patent and Trademark Office and the United States Copyright Office,
(ii) recordation of modifications of the Mortgages, if any, (iii) actions
specifically described in Section 3.19 of the Credit

 

4

--------------------------------------------------------------------------------


 

Agreement or any of the Security Documents, if any, (iv) any immaterial actions,
consents, approvals, registrations or filings or (v) such as have been made or
obtained and are in full force and effect.

 

(d)  The representations and warranties set forth in the Amended Credit
Agreement and each other Loan Document are true and correct in all material
respects on and as of the Second Amendment Effective Date, with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects on
and as of such earlier date; provided that, in each case, such materiality
qualifier is not applicable to any representations and warranties that already
are qualified or modified by materiality (or Material Adverse Effect) in the
text thereof.

 

SECTION 4.  Conditions to Effectiveness of this Second Amendment.

 

(a)  This Second Amendment shall become effective on the date (the “Second
Amendment Effective Date”) on which:

 

(i) The Administrative Agent shall have received duly executed and delivered
counterparts of this Second Amendment that, when taken together, bear the
signatures of the Borrower, the Required Lenders, all Term Lenders (after giving
effect to the replacement of any Non-Consenting Lenders by the Replacement
Lender) and all Subsidiary Guarantors;

 

(ii) Each of (A) the representations and warranties set forth in Section 3 shall
be true and correct in all material respects on and as of the Second Amendment
Effective Date, with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date;
provided that, in each case, such materiality qualifier shall not be applicable
to any representations and warranties that already are qualified or modified by
materiality (or Material Adverse Effect) in the text thereof, and (B) the
conditions in Sections 4.01(b), 4.01(c) and 4.01(d) of the Amended Credit
Agreement shall have been satisfied or waived in accordance with the terms of
the Amended Credit Agreement;

 

(iii) The Administrative Agent shall have received a certificate, dated as of
the Second Amendment Effective Date, duly executed by a Financial Officer of the
Borrower, confirming compliance with the conditions precedent set forth in
Section 4(a)(ii)(A) above and Section 4.01(c) of the Amended Credit Agreement;

 

(iv) The Administrative Agent shall have received (1) a certificate as to the
good standing of each Loan Party as of a recent date, from the Secretary of
State of the state of its organization; (2) a certificate of the Secretary or
Assistant Secretary of each Loan Party dated as of the Second Amendment
Effective Date and certifying (A) that the by-laws or other similar governing
documents, as applicable, of such Loan Party have not been amended or changed
since the Closing Date other than those changes attached to such certificate,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors or other similar governing body, as
applicable, of such Loan Party authorizing the execution, delivery and
performance of the Second Amendment and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
certificate or articles of incorporation or other formation documents of such
Loan Party have not been amended or changed since the Closing Date other than
those changes attached to such certificate and (D) that there has been no change
as to the incumbency and specimen signature of each officer executing

 

5

--------------------------------------------------------------------------------


 

the Second Amendment or any other document delivered in connection herewith on
behalf of such Loan Party since the Closing Date other than any such changed
incumbency and specimen signatures attached to such certificate; and (3) a
certificate of another officer as to the incumbency and specimen signature of
the Secretary or Assistant Secretary executing the certificate pursuant to
clause (2) above;

 

(v) The Administrative Agent shall have received all interest accrued but unpaid
on all existing Loans through the Second Amendment Effective Date;

 

(vi) The Administrative Agent shall have received all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, that has been requested by the Administrative Agent at least three Business
Days prior to the Second Amendment Effective Date; and

 

(vii) The Repricing Arranger and the Administrative Agent shall have received
all fees and other amounts due and payable on or prior to the Second Amendment
Effective Date, including, to the extent invoiced, reimbursement or other
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder or under any other Loan Document or other agreement with the
Borrower relating to the Transactions.

 

SECTION 5.  Effect of Amended Credit Agreement.

 

(a)  Except as expressly set forth herein or in the Amended Credit Agreement,
this Second Amendment and the Amended Credit Agreement shall not by implication
or otherwise limit, impair, constitute a waiver of or otherwise affect the
rights and remedies of the Lenders, the Administrative Agent, the Collateral
Agent or the Issuing Banks under the Credit Agreement, the Amended Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or the Amended Credit Agreement or
any other provision of the Credit Agreement, the Amended Credit Agreement or of
any other Loan Document, all of which are ratified and affirmed in all respects
and shall continue in full force and effect.  Nothing herein shall be deemed to
entitle the Borrower, any Subsidiary Guarantor or any other Person to a consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement, the Amended Credit Agreement or any other Loan Document in similar or
different circumstances.

 

(b)  On the Second Amendment Effective Date, the Credit Agreement shall be
amended as set forth in Section 1(a) above.  The parties hereto acknowledge and
agree that (i) this Second Amendment, the Amended Credit Agreement, any other
Loan Document or other document or instrument executed and delivered in
connection herewith do not constitute a novation, or termination of the
obligations of the Borrower and the Subsidiary Guarantors under the Credit
Agreement as in effect prior to the Second Amendment Effective Date
(collectively, the “Obligations”) and (ii) such Obligations are in all respects
continuing (as amended by this Second Amendment) with only the terms thereof
being modified to the extent provided in this Second Amendment.  Each of the
Borrower and the Subsidiary Guarantors hereby consents to the entering into the
Second Amendment and each of the transactions contemplated hereby, confirms its
respective guarantees, pledges, grants of security interests, Liens and other
obligations, as applicable, under and subject to the terms of the Security
Documents to which it is a party and each of the other Loan Documents to which
it is party, and agrees that, notwithstanding the effectiveness of the Second
Amendment or any of the transactions contemplated hereby, such guarantees,
pledges, grants of security interests, Liens and other obligations, and the
terms of each of the other

 

6

--------------------------------------------------------------------------------


 

Security Documents to which it is a party and each of the other Loan Documents
to which it is a party, are not impaired or affected in any manner whatsoever
and shall continue to be in full force and effect and shall continue to secure
all Guaranteed Obligations, as amended, reaffirmed and modified pursuant to the
Second Amendment or any of the transactions contemplated thereby.  Upon the
satisfaction of the conditions precedent set forth in Section 4 of this Second
Amendment, the provisions of this Second Amendment will become effective and
binding upon, and enforceable against, the Borrower and each of the
Administrative Agent, the Collateral Agent and the Lenders.

 

(c)  This Second Amendment shall constitute a Loan Document for all purposes
under the Amended Credit Agreement and a Security Document (as defined in the
Collateral Trust Agreement) for all purposes under the Collateral Trust
Agreement, and shall be administered and construed pursuant to the terms of the
Amended Credit Agreement and the Collateral Trust Agreement.

 

(d)  The Borrower and each Subsidiary Guarantor hereby confirms that (i) the
Interest Periods in effect for each Borrowing immediately prior to the Second
Amendment Effective Date shall continue and apply to such Borrowing after giving
effect to the transactions contemplated by this Second Amendment and (ii) Term
Loans bearing interest at a rate determined by reference to the Adjusted LIBO
Rate immediately prior to the Second Amendment Effective Date shall continue to
bear interest at a rate determined by reference to the Adjusted LIBO Rate after
giving effect to the transactions contemplated by this Second Amendment.

 

SECTION 6.  Counterparts.  This Second Amendment may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 4.  Delivery
of an executed signature page to this Second Amendment by facsimile or other
electronic transmission (including “pdf”) shall be as effective as delivery of a
manually signed counterpart of this Second Amendment.

 

SECTION 7.  Applicable Law; Notices; Waiver of Jury Trial; Severability;
Jurisdiction; Consent to Service of Process; Waivers.  THIS SECOND AMENDMENT
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.  Sections 9.07, 9.11 and 9.15 of the Amended Credit Agreement are
hereby incorporated by reference herein, mutatis mutandis.  The Borrower and the
Lenders party hereto agree that the Repricing Arranger shall be entitled to the
privileges, indemnification, immunities and other benefits afforded to the
Arrangers under the Amended Credit Agreement.  Except as otherwise agreed to in
writing by the Borrower, on the one hand, and the Repricing Arranger, on the
other hand, the Repricing Arranger shall have no duties, responsibilities or
liabilities with respect to this Second Amendment, the Amended Credit Agreement
or any other Loan Document.

 

SECTION 8.  Headings;  Headings used herein are for convenience of reference
only, are not part of this Second Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this Second
Amendment.

 

[Signature pages follow]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed by their respective officers as of the day and year first above
written.

 

 

NRG ENERGY, INC.

 

 

 

 

 

 

 

By:

/s/ Gaëtan C. Frotté

 

 

Name: Gaëtan C. Frotté

 

 

Title: Senior Vice President & Treasurer

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

ACE ENERGY, INC.

 

ALLIED HOME WARRANTY GP LLC

 

ALLIED WARRANTY LLC

 

ARTHUR KILL POWER LLC

 

ASTORIA GAS TURBINE POWER LLC

 

BAYOU COVE PEAKING POWER, LLC

 

BIDURENERGY, INC.

 

CABRILLO POWER I LLC

 

CABRILLO POWER II LLC

 

CARBON MANAGEMENT SOLUTIONS LLC

 

CIRRO ENERGY SERVICES, INC.

 

CIRRO GROUP, INC.

 

CONEMAUGH POWER LLC

 

CONNECTICUT JET POWER LLC

 

COTTONWOOD DEVELOPMENT LLC

 

COTTONWOOD GENERATING PARTNERS I LLC

 

COTTONWOOD GENERATING PARTNERS II LLC

 

COTTONWOOD GENERATING PARTNERS III LLC

 

COTTONWOOD ENERGY COMPANY LP

 

COTTONWOOD TECHNOLOGY PARTNERS LP

 

DEVON POWER LLC

 

DUNKIRK POWER LLC

 

EASTERN SIERRA ENERGY COMPANY LLC

 

EL SEGUNDO POWER, LLC

 

EL SEGUNDO POWER II, LLC

 

ENERGY CHOICE SOLUTIONS LLC

 

ENERGY PLUS HOLDINGS LLC

 

ENERGY PLUS NATURAL GAS LLC

 

EVERYTHING ENERGY LLC

 

FORWARD HOME SECURITY, LLC

 

GCP FUNDING COMPANY, LLC

 

GREEN MOUNTAIN ENERGY COMPANY

 

GREGORY PARTNERS, LLC

 

GREGORY POWER PARTNERS LLC

 

HUNTLEY POWER LLC

 

INDEPENDENCE ENERGY ALLIANCE LLC

 

INDEPENDENCE ENERGY GROUP LLC

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

INDEPENDENCE ENERGY NATURAL GAS LLC

 

INDIAN RIVER OPERATIONS INC.

 

INDIAN RIVER POWER LLC

 

KEYSTONE POWER LLC

 

LOUISIANA GENERATING LLC

 

MERIDEN GAS TURBINES LLC

 

MIDDLETOWN POWER LLC

 

MONTVILLE POWER LLC

 

NEO CORPORATION

 

NEW GENCO GP, LLC

 

NORWALK POWER LLC

 

NRG ADVISORY SERVICES LLC

 

NRG AFFILIATE SERVICES INC.

 

NRG ARTHUR KILL OPERATIONS INC.

 

NRG ASTORIA GAS TURBINE OPERATIONS INC.

 

NRG BAYOU COVE LLC

 

NRG BUSINESS SERVICES LLC

 

NRG CABRILLO POWER OPERATIONS INC.

 

NRG CALIFORNIA PEAKER OPERATIONS LLC

 

NRG CEDAR BAYOU DEVELOPMENT COMPANY, LLC

 

NRG CONNECTED HOME LLC

 

NRG CONNECTICUT AFFILIATE SERVICES INC.

 

NRG CURTAILMENT SOLUTIONS, INC.

 

NRG DEVELOPMENT COMPANY INC.

 

NRG DEVON OPERATIONS INC.

 

NRG DISPATCH SERVICES LLC

 

NRG DISTRIBUTED ENERGY RESOURCES HOLDINGS LLC

 

NRG DISTRIBUTED GENERATION PR LLC

 

NRG DUNKIRK OPERATIONS INC.

 

NRG ECOKAP HOLDINGS LLC

 

NRG EL SEGUNDO OPERATIONS INC.

 

NRG ENERGY EFFICIENCY-L LLC

 

NRG ENERGY LABOR SERVICES LLC

 

NRG ENERGY SERVICES GROUP LLC

 

NRG ENERGY SERVICES INTERNATIONAL INC.

 

NRG GENERATION HOLDINGS INC.

 

NRG GREENCO LLC

 

NRG HOME & BUSINESS SOLUTIONS LLC

 

NRG HOME SERVICES LLC

 

NRG HOME SOLUTIONS LLC

 

NRG HOME SOLUTIONS PRODUCT LLC

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

NRG HOMER CITY SERVICES LLC

 

NRG HQ DG LLC

 

NRG HUNTLEY OPERATIONS INC.

 

NRG IDENTITY PROTECT LLC

 

NRG ILION LP LLC

 

NRG INTERNATIONAL LLC

 

NRG MEXTRANS INC.

 

NRG MIDATLANTIC AFFILIATE SERVICES INC.

 

NRG MIDDLETOWN OPERATIONS INC.

 

NRG MONTVILLE OPERATIONS INC.

 

NRG NEW ROADS HOLDINGS LLC

 

NRG NORTH CENTRAL OPERATIONS INC.

 

NRG NORTHEAST AFFILIATE SERVICES INC.

 

NRG NORWALK HARBOR OPERATIONS INC.

 

NRG OSWEGO HARBOR POWER OPERATIONS INC.

 

NRG PACGEN INC.

 

NRG PORTABLE POWER LLC

 

NRG POWER MARKETING LLC

 

NRG RENTER’S PROTECTION LLC

 

NRG RETAIL LLC

 

NRG RETAIL NORTHEAST LLC

 

NRG ROCKFORD ACQUISITION LLC

 

NRG SAGUARO OPERATIONS INC.

 

NRG SECURITY LLC

 

NRG SERVICES CORPORATION

 

NRG SIMPLYSMART SOLUTIONS LLC

 

NRG SOUTH CENTRAL AFFILIATE SERVICES INC.

 

NRG SOUTH CENTRAL GENERATING LLC

 

NRG TEXAS C&I SUPPLY LLC

 

NRG TEXAS GREGORY LLC

 

NRG TEXAS HOLDING INC.

 

NRG TEXAS LLC

 

NRG TEXAS POWER LLC

 

NRG WARRANTY SERVICES LLC

 

NRG WEST COAST LLC

 

NRG WESTERN AFFILIATE SERVICES INC.

 

O’BRIEN COGENERATION, INC. II

 

ONSITE ENERGY, INC.

 

OSWEGO HARBOR POWER LLC

 

RELIANT ENERGY NORTHEAST LLC

 

RELIANT ENERGY POWER SUPPLY, LLC

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

RELIANT ENERGY RETAIL HOLDINGS, LLC

 

RELIANT ENERGY RETAIL SERVICES, LLC

 

RERH HOLDINGS, LLC

 

SAGUARO POWER LLC

 

SOMERSET OPERATIONS INC.

 

SOMERSET POWER LLC

 

TEXAS GENCO GP, LLC

 

TEXAS GENCO HOLDINGS, INC.

 

TEXAS GENCO LP, LLC

 

US RETAILERS LLC

 

VIENNA OPERATIONS INC.

 

VIENNA POWER LLC

 

WCP (GENERATION) HOLDINGS LLC

 

WEST COAST POWER LLC

 

 

 

 

 

By:

/s/ Gaëtan Frotté

 

 

Name: Gaëtan Frotté

 

 

Title: Treasurer

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

 

ENERGY ALTERNATIVES WHOLESALE, LLC

 

NRG OPERATING SERVICES, INC.

 

NRG SOUTH CENTRAL OPERATIONS INC.

 

 

 

 

By:

/s/ Krisshna Koomar

 

 

Name: Krisshna Koomar

 

 

Title: Vice President

 

 

 

 

 

 

 

NRG CONSTRUCTION LLC

 

NRG ENERGY SERVICES LLC

 

NRG MAINTENANCE SERVICES LLC

 

NRG RELIABILITY SOLUTIONS LLC

 

 

 

 

By:

/s/ Rachel Smith

 

 

Name: Rachel Smith

 

 

Title: Treasurer

 

 

 

ENERGY PROTECTION INSURANCE COMPANY

 

 

 

 

By:

/s/ Kevin P. Malcarney

 

 

Name: Kevin P. Malcarney

 

 

Title: Secretary

 

 

 

 

 

NRG ILION LIMITED PARTNERSHIP

 

By: NRG Rockford Acquisition LLC, its General Partner

 

 

 

By:

/s/ Gaëtan Frotté

 

 

Name: Gaëtan Frotté

 

 

Title: Treasurer

 

 

 

NRG SOUTH TEXAS LP

 

By: Texas Genco GP, LLC, its General Partner

 

 

 

By:

/s/ Gaëtan Frotté

 

 

Name: Gaëtan Frotté

 

 

Title: Treasurer

 

 

 

 

TEXAS GENCO SERVICES, LP

 

By: New Genco GP, LLC, its General Partner

 

 

 

By:

/s/ Gaëtan Frotté

 

 

Name: Gaëtan Frotté

 

 

Title: Treasurer

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND ACCEPTED BY:

 

 

 

CITICORP NORTH AMERICA, INC., as
Administrative Agent

 

 

 

By:

/s/ Akshay Kulkarni

 

 

Name: Akshay Kulkarni

 

 

Title: Vice President

 

 

 

 

 

 

 

CITICORP NORTH AMERICA, INC., as Collateral
Agent and Swingline Lender

 

 

 

 

 

By:

/s/ Akshay Kulkarni

 

 

Name: Akshay Kulkarni

 

 

Title: Vice President

 

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

 

 

GOLDMAN SACHS BANK USA, as Replacement

Lender

 

 

 

 

 

By:

/s/ Charles D. Johnston

 

 

 

Name: Charles D. Johnston

 

 

 

Title: Authorized Signatory

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO

SECOND AMENDMENT

 

REVOLVING LENDERS SIGNATURE PAGE

 

[Executed Revolving Lender signature pages on file with Administrative Agent]

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO

SECOND AMENDMENT

 

TERM LENDERS SIGNATURE PAGE

 

[Executed Term Lender signature pages on file with Administrative Agent]

 

[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------